Servers, J.
*5291. ATTACHment: property exempt whoisafarm- “• *528At the conclusion- of the plaintiff’s evidence *529the defendant moved the court to “ direct a verdict for the defendant, for the reason that plaintiff bases his . ground of recovery upon the allegation that he 0 y r o was ^ie ^me a *'armer) earning his living, and that he used the implements or property that is sought to be recovered for the purpose of supporting his family, and the uncontradicted evidence shows that the plaintiff was not at the time a farmer, nor engaged in farming. and that his intention was not to carry on farming, in a reasonable period, within the state of Iowa.” This motion was sustained, and the jury returned a verdict accordingly.
2. practice: füot.etlus ver As we understand the motion and the ruling of the court, the question whether the plaintiff had started to leave the state was eliminated from the case. The motion is based alone on the thought that the plaintiff was not a farmer. The levy was made on the 16 th day of March, and the plaintiff testified that he had been engaged in farming, as we understand, the preceding year, but that his'lease had expired on the 1st of March, and, he had not leased another farm when the levy was made. The plaintiff also testified: “ I reside in Hopkinton, Delaware county. Have resided all my life in the state. Am the head of a family. My business is farming, and was at the time of the levy, and prior thereto, and always has been, farming. * * * I used the property in farming, for the support of my family.” Now, while it is true the plaintiff’ was not at the time of the levy engaged in farming, that was his business or vocation by which he earned his living; and although it is true he did not own a farm, nor had he leased one, still he was a farmer. A man may be a fanner although he is not, on the particular day an execution may be levied on property, doing any specific thing as a farmer, if such is his vocation or business. It may be conceded as true that plaintiff gave other evidence which tended to show that he was not a farmer; still, if the case had been submitted to the jury, and it had been found that he was a farmer, in our opinion *530the court would not have been justified in setting aside the verdict, and therefore the court erred in instructing the jury as it did. REVERSED.